DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informalities: The phrase “the further retaining elements of the protective sleeve” should be amended to recite “the further retaining elements of the protective sleeve and the housing” to match the language recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10, 12-14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Galli (US Pat 5,681,291).
Re claim 1, Galli discloses an injection device (as seen in Fig 4-6; it is noted that all reference characters cited below refer to Fig 4-6 unless otherwise noted) for administering a substance (it is noted that the phrase “for administering a substance is a functional limitation and, therefore, “a substance” is not a part of the claimed invention; this limitation is met in view of Col 1, Lines 4-11 that disclose that the syringe provides a “medicament injection”), comprising a housing 1+14+24 (Col 5, Lines 38-43 and Col 5, Line 63 – Col 6, Line 6 disclose that components 1, 14 and 24 are fixedly attached to one another; accordingly, one of ordinary skill in the art would recognize that this combination of components comprises “a housing”); a syringe 4 with a needle 10, the syringe connected to the housing in an axially fixed manner (Col 5, Lines 10-12 disclose that the syringe is held by component 1 of the housing) during manual piercing by the needle by pushing the injection device onto or against a surface (Col 6, Lines 7-12), the needle being surrounded by a protective sleeve 5 in a first position of the protective sleeve (the position seen in Fig 4) and exposed from the protective sleeve when the protective sleeve is pushed back to a second position of the protective sleeve (the position seen in Fig 5); a plunger rod 23; at least one retaining element 17+19+21 associated with the plunger rod (as seen in Fig 4) for retaining the plunger rod in a fixed position relative to the housing (Col 5, Lines 48-61); a displaceable lock 5 comprising the protective sleeve (the protective sleeve itself is a displacement lock in view of Col 6, Lines 7-40), wherein the protective sleeve is configured to slide inside the housing (Col , Lines 20-22 and Col 6, Lines 25-34) and the displaceable lock holds, in the first position of the protective sleeve, the at least one retaining element in a retained position relative to the housing (Col 6, Lines 28-34), and the displaceable lock releases, in the second position of the protective sleeve, the at least one retaining element (Col 6, Lines 31-34); and further retaining elements (projecting lug 8, projecting lug 9, the recess immediately distal lug 8 and the recess immediately proximal lug 8; the recesses labeled in annotated Fig A below) of the protective sleeve and the housing (as set forth in Col 5, Lines 28-31, the lug 8 and its corresponding recesses are formed by component 1 of the housing 1+14+24 and the lug 9 is held by component 1 of the housing 1+14+24, thus they are “of the housing”; as set forth in Col 5, Lines 32-35, the lugs 8 and 9 and the recesses hold the sleeve 5 relative to the housing 1+14+14, thus they are “of the protective sleeve and the housing”) that, in a retaining position of the further retaining elements, generate an initial resistance retaining the protective sleeve in the first position when the protective sleeve is urged towards the second position by a user pushing the injection device onto or against the surface to be pierced (Col 5, Lines 28-35), and that subsequently release the protective sleeve so that the protective sleeve slides abruptly into the injection device while the user manually pierces the surface with the needle (Col 6, Lines 12-19).

    PNG
    media_image1.png
    440
    785
    media_image1.png
    Greyscale

Re claim 2, Galli discloses that the protective sleeve comprises two axially extending arms (as seen in Fig 4 and labeled in annotated Fig B below).  

    PNG
    media_image2.png
    481
    781
    media_image2.png
    Greyscale

Re claim 3, Galli discloses that the further retaining elements include radially projecting lugs and co-operating recesses (as seen in Fig 4-6 and labeled in annotated Fig A above).  
Re claim 4, Galli discloses that the radially projecting lugs project radially outward (as seen in Fig 4-6 and Fig A above).
Re claim 5, Galli discloses that the further retaining elements of the protective sleeve are configured to locate in a co-operating groove or recess of the housing (as seen in Fig 4-6, all of the further retaining elements are located in the recess formed by the interior of housing component 5).
Re claim 6, Galli discloses that the further retaining elements comprise lugs projecting radially outward (as see in Fig 4-6 and Fig A above).  
Re claim 7, Galli discloses an injection spring 22 which is supported against the housing or against an element connected to the housing (as seen in Fig 4, the spring 22 is supported against portion 15 of component 14 of the housing) and which pushes the plunger rod in a distal direction (Col 6, Lines 35-40).
Re claim 8, Galli discloses a protective sleeve spring 36 which is supported against the housing of the injection device or an element connected to the housing (as seen in Fig 4, the spring 36 is supported against component 1 of the housing) and which pushes the protective sleeve in the distal direction (Col 7, Lines 11-18).
Re claim 9, Galli discloses that, upon removal of the injection device from the surface and movement of the protective sleeve by the protective sleeve spring into a front-most position, the at least one retaining element snaps over an end of a locking element 31 (as seen in Fig 6; Col 7, Lines 11-18) and generates a click (due to the elastic nature of the end of the sleeve 5, one of ordinary skill in the art would recognize that a click would inherently be produced even if it is not discernable to the human ear; it is noted that the claim does not require the click to be audible to the human ear), indicating a locked state of the injection device (Col 7, Lines 19-23), and wherein in the locked state, the protective sleeve is blocked from moving (Col 7, Lines 19-23).
Re claim 10, Galli discloses that the at least one retaining element is provided on the plunger rod (as seen in Fig 4, element 21 of the at least one retaining element is in direct contact with the plunger rod 23).  
Re claim 12, Galli discloses that, in the second position of the protective sleeve, the displaceable lock releases the at least one retaining element to automatically trigger a dispensing operation (Col 6, Lines 20-40).
Re claim 13, Galli discloses that a first of the at least one retaining element causes a first click at an end of a dispensing operation by interaction with an element of the housing (one of ordinary skill in the art would recognize that a click would be produced when the distal end of the plunger rod hits the distal end of the syringe, as in Fig 5, even if his click were not loud enough to be audible to the human ear; it is noted that the claim does not require the click to be audible to the human ear; since component 19 of the at least one retaining element interacts with component 14 of the housing leading to release of the plunger rod, one of ordinary skill in the art would recognize that this component “causes” the first click).
Re claim 14, Galli discloses that, upon removal of the injection device from the surface and movement of the protective sleeve by a protective sleeve spring 36 into a front-most position (Col 7, Lines 11-19), a second of the at least one retaining element snaps over an end of a locking element 31 and generates a second click  (due to the elastic nature of the end of the sleeve 5, one of ordinary skill in the art would recognize that a click would inherently be produced even if it is not discernable to the human ear; it is noted that the claim does not require the click to be audible to the human ear), indicating a locked state of the injection device (Col 7, Lines 19-23), and wherein in the locked state, the protective sleeve is blocked from moving (Col 7, Lines 19-23).
Re claim 16, Galli discloses that the further retaining elements include a releasable catch connection causing a minimum opposing force to be overcome when the protective sleeve is moved into the housing (Col 6, Lines 12-27).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galli (US Pat 5,681,291) in view of Ryan (US Pat 4,923,445).
Re claim 11, Galli discloses all the claimed features except that the protective sleeve is mounted in the housing so that the protective sleeve is prevented from rotating. Ryan, however, teaches mounting a protective sleeve 12 (Fig 5B) and a housing 42 (Fig 5B) such that the protective sleeve is prevented from rotating (Col 6, Lines 22-25) for the purpose of preventing distraction to medical personnel while using the device (Col 6, Lines 22-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Galli to include the sleeve such that it is mounted in the housing so that it is prevented from rotating, as taught by Ryan, for the purpose of preventing distraction to medical personnel while using the device (Col 6, Lines 22-25). 

Response to Arguments
Applicant’s arguments filed 8/9/2022 have been fully considered. Applicant’s arguments directed to the previously-cited Lesch reference are moot in view of the present rejections that no longer use this reference. Applicant’s arguments directed to the Galli reference are not persuasive, as set forth below:
Applicant argues that detent ring 9 (which has been used to read on one of the claimed “further retaining elements”) is a separate element from body 1 (which has been used to read on the claimed “housing”) and from slider 5 (which has been used to read on the claimed “protective sleeve”); therefore, Applicant argues, detent ring 9 is not “of the protective sleeve and the housing” as required in amended claim 1. The Examiner respectfully disagrees as Col 5, Lines 28-35 disclose that the lug 8 and its corresponding recesses are formed by component 1 of the housing 1+14+24, that the lug 9 is held by component 1 of the housing 1+14+24, and that the lugs 8 and 9 and the recesses hold the sleeve 5 relative to the housing 1+14+14; therefore, lug 9, lug 8 and its corresponding recesses are “of the protective sleeve and the housing” as claimed. The Examiner notes that the term “of” does not require the further retaining elements be integrally formed with either of the protective sleeve or the housing; rather, as written, the term “of” can cover elements that are integrally formed with either the protective sleeve or the housing or elements that simply operate with the protective sleeve or the housing.
Applicant argues that the two elements labeled in annotated Fig B are sleeve-like or tubular elements; therefore, Applicant argues, these elements are not “axially extending arms” as required by claim 2. The Examiner respectfully disagrees since neither the claims nor the disclosure specify what structure an “axially extending arm” must have; although the elements labeled in annotated Fig B may be sleeve-like or tubular in shape, this does not prevent them from reading on “axially extending arms” since they both are shown in Fig B to “axially extend” along the longitudinal axis and are “arms” under broadest reasonable interpretation in light of the specification1 since both of the elements indicated as being “arms” in Fig B project proximally from the central/main support of sleeve 5.
Applicant argues that detent ring 9 (which has been used to read on one of the claimed “further retaining elements”) is a ring with a slit; therefore, Applicant argues, detent ring is not a “lug” or a “recess” as required by claim 3. The Examiner respectfully disagrees since neither the claims nor the disclosure specify what structure a “lug” must have; although the detent ring 9 is ring shaped, this does not prevent it from reading on a “lug” under broadest reasonable interpretation in light of the specification2 since detent ring 9 is a projection (projecting outward from element 1 of the housing) used as a hold and support for the sleeve 5 when in its protection position of Fig 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1The American Heritage Dictionary of the English Language defines the term “arm” (when not referring to the human body) as “a part similar to a human arm, such as the forelimb of an animal or a long part projecting from a central support in a machine”. <https://www.ahdictionary.com/word/search.html?q=arm>
        2 The American Heritage Dictionary of the English Language defines the term “lug” as “a handle or projection used as a hold or support”. <https://www.ahdictionary.com/word/search.html?q=lug>